Title: From Thomas Jefferson to Anne-Louise-Germaine Necker, Baronne [de] Staël-Holstein, 16 July 1807
From: Jefferson, Thomas
To: Staël-Holstein, Anne-Louise-Germaine Necker, Baronne [de]


                        
                            Washington July 16. 07.
                        
                        I have recieved, Madam, the letter which you have done me the favor to write from Paris on the 24th. of
                            April, and M. le Ray de Chaumont informs me that the book you were so kind as to confide to him, not having reached Nantes
                            when he sailed, will come by the first vessel from that port to this country. I shall read with great pleasure whatever
                            comes from your pen, having known it’s powers when I was in a situation to judge, nearer at hand, the talents which
                            directed it.
                        Since then, Madam, wonderful are the scenes which have past! whether for the happiness of posterity must be
                            left to their judgment. even of their effect on those now living, we, at this distance, undertake not to decide.
                            unmeddling with the affairs of other nations, we presume not to prescribe or censure their course. happy, could we be
                            permitted to pursue our own in peace, and to employ all our means in improving the condition of our citizens. whether this
                            will be permitted, is more doubtful now than at any preceding time. we have borne patiently a great deal of wrong, on the
                            consideration that if nations go to war for every degree of injury, there would never be peace on earth. but when patience
                            has begotten false estimates of it’s motives, when wrongs are pressed because it is believed they will be borne,
                            resistance becomes morality.
                        The grandson of Mr. Necker cannot fail of a hearty welcome in a country which so much respected him. to
                            myself, who loved the virtues, & honoured the great talents of the grandfather, the attentions I recieved in his natal
                            house, and particular esteem for yourself, are additional titles to whatever service I can render him. In our cities he
                            will find distant imitations of the cities of Europe. But if he wishes to know the nation, it’s occupations, manners &
                            principles, they reside not in the cities; he must travel through the country, accept the hospitalities of the country
                            gentlemen, and visit with them the school of the people. one year after the present will compleat for me the quadragena
                            stipendia, & will place me among those to whose hospitality I recommend the attentions of your son. he will find a
                            sincere welcome at Monticello, where I shall then be in the bosom of my family, occupied with my books and my farms, and
                            enjoying under the government of a successor the freedom & tranquility I have endeavored to secure for others.
                        Accept the homage of my respectful salutations, & assurances of great esteem & consideration.
                        
                            Th: Jefferson
                     
                        
                    